MONTEMURO, Judge,
dissenting:
Following my review of the record before us in this case, I must respectfully dissent. Based upon the United States Supreme Court’s decision in Arizona v. Hicks, 480 U.S. 321, 107 S.Ct. 1149, 94 L.Ed.2d 347 (1987), I would affirm the trial court’s order suppressing the leather jacket and coin sets. I agree with the majority’s determination that probable cause existed to support the issuance of the search warrant, and that, consequently, the police could validly enter the residence of Doria’s mother to search for the items listed in the search warrant. I do not agree, however, that the police, in executing this search warrant, validly searched and then seized the leather jacket and coin sets under the plain view doctrine.
The elements of the plain view exception to the warrant requirement were set forth in Coolidge v. New Hampshire, 403 U.S. 443, 465-469, 91 S.Ct. 2022, 2037-40, 29 L.Ed.2d 564 (1971) as follows: The police must come upon the evidence inadvertently, in a place where they have a legal right to be at the time of the discovery, and it must be immediately apparent to them that the evidence is of an incriminating nature. See also Commonwealth v. Millard, 273 Pa.Super. 523, 417 A.2d 1171 (1979). Coolidge has been recently clarified by the Arizona v. Hicks decision, where police were lawfully in an apartment immediately following a shooting incident, searching for the shooter, for victims, and for weapons, when they noticed expensive stereo equipment which appeared to be out of place in the' “squalid and otherwise ill-appointed four-room apartment.” Arizona v. Hicks, supra 480 U.S. at 323, 107 S.Ct. at 1151. A police officer moved the stereo equipment in order to read serial numbers. After phoning the serial numbers into police headquarters, the police learned that at least some of the stereo equipment was indeed stolen and, on that basis, the equipment was seized. Justice Scalia, writing for the ma*373jority of the Court, held that the moving of the equipment by the police officer in order to bring the serial numbers into view constituted a “search” under the Fourth Amendment:
Merely inspecting those parts of the turntable that came into view during the latter search would not have constituted an independent search, because it would have produced no additional invasion of respondent’s privacy interest____ But taking action, unrelated to the objectives of the authorized intrusion, which exposed to view concealed portions of the apartment or its contents, did produce a new invasion of respondent’s privacy unjustified by the exigent circumstance that validated the entry____
Id. at 325, 107 S.Ct. at 1152.
The Court in Hicks then addressed for the first time the question of whether under the Fourth Amendment probable cause is required in order to invoke the plain view exception to the warrant requirement. The Court held that probable cause is required before the plain view doctrine can justify the warrantless search or seizure of an item in a dwelling-place. Finding that the police had no probable cause to believe the stereo equipment was stolen property prior to searching it, the Hicks Court affirmed the order suppressing the evidence. “The theory of [the plain view] doctrine consists of extending to non-public places such as the home, where searches and seizures without a warrant are presumptively unreasonable, the police’s longstanding authority to make warrantless seizures in public places of such objects as weapons and contraband____ Dispensing with the need for a warrant is worlds apart from permitting a lesser standard of cause for the seizure than a warrant would require, i.e., the standard of probable cause.” Id. at 327, 107 S.Ct. at 1154.
In this Commonwealth, no appellate decision has addressed the Hicks decision in a factually analogous situation. See Commonwealth v. Carelli, 377 Pa.Super. 117, 546 A.2d 1185 (1988) (no search of evidence occurred where officers merely observed the interior of a garage); Com*374monwealth v. Ferrari, 376 Pa.Super. 307, 545 A.2d 1372 (1988) (search of automobile was justified by the combined effort of the plain view exception and the automobile exception); Commonwealth v. Pine, 370 Pa.Super. 410, 536 A.2d 811 (1988) (police had probable cause to search a television set for serial number where appellee was observed on the street with a television set in the middle of the night in an area known for burglaries, the appellee’s actions upon seeing the police were suspicious, and his explanation for having the television could not be corroborated); Commonwealth v. Lemanski, 365 Pa.Super. 332, 529 A.2d 1085 (1987). However, a number of other state courts have considered and applied the Hicks decision in cases similar to the case presently before this Court.
In Perez v. State of Florida, 521 So.2d 262 (Fla. 2nd Dist.Ct.App.1988), police were in the defendant’s home with a search warrant based upon probable cause to search for cocaine and guns of certain makes, models and calibers. At the time of the search, police were also aware of certain items which had appeared on recent stolen property lists in their county. One item reported as stolen was a Fisher-brand VCR, but at the time of the search of the appellant’s home, the police did not have a serial number or other identifying information concerning the missing VCR. The police observed a Fisher-brand VCR during the search, and it was seized by the police for further identification. The Perez Court, relying upon Arizona v. Hicks, supra, held that the VCR should have been suppressed and reversed appellant’s conviction for grand theft:
... [Officer] Sherry did not have probable cause to seize the VCR when he entered the home. The stolen property list he carried from the sheriff’s office contained no identifying data other than the popular brand name of the VCR, and Sherry had no other independent information concerning any incriminating element regarding the VCR. Sherry’s statement that the seizure was for “further identification” supports our holding that probable cause was lacking in this instance. The owner himself *375could not show that it was stolen until he procured his records containing the serial numbers. The machine itself bore no discriminating features or marks on it as it sat in its innocuous position in appellant’s home. On these facts we hold that neither officer had probable cause to believe the VCR was stolen property and that, therefore, the motion to suppress should have been granted.
Id. at 265.
There are a number of cases which, in my view, are distinguishable from the case at bar because police, while searching for items listed on a search warrant, came upon other items which immediately appeared, due to the specific characteristics of the items, to be incriminating under a standard of probable cause. In White v. State, 517 N.E.2d 83 (Ind.1987), a police officer followed footprints resembling a tennis shoe from the location of a business which had been burglarized to a house. When the police officer was admitted into the house by the defendant’s brother, the officer noticed a pair of damp tennis shoes with the shoestrings removed. He picked up the shoes, carried them outside to compare them to the footprints, and found they were identical. The Supreme Court of Indiana, relying upon Hicks, recognized that “[t]o be justified under the plain view doctrine, the shoes must have been of immediately apparent criminality at the time they were picked up without consideration of the evidence gained by the inspection or comparison following the seizure.... Therefore, Officer Crump must have had probable cause to believe that the tennis shoes were evidence of a crime at the time he picked them up.” Id. at 85. The Court concluded that the officer did have probable cause to search the shoes given the fact that he had seen tennis shoe prints in the snow leading from the scene of the burglary, and he inadvertently noticed the wet tennis shoes which had been set out to dry.
Likewise, in State of Connecticut v. Ruscoe, 212 Conn. 223, 563 A.2d 267 (1989), police officers, while searching for *376items in a search warrant, noticed items matching property recently reported as stolen in the area. The police also observed that serial numbers were missing from the items. The Supreme Court of Connecticut upheld the search and seizure of this missing property, reasoning that the police officers were “not required to avert their eyes, nor were they required to reject their common sense conclusions, drawn from the absence of serial numbers in the area they ordinarily are located on the backs of ... VCRs, tape decks and televisions.” Id. 212 Conn. at -, 563 A.2d at 277. See also People v. Rios, 205 Cal.App.3d 833, 252 Cal.Rptr. 653 (1988) (officer had probable cause to seize television in plain view where officer had cause to believe that the defendant had participated in the burglary of the television, television matched the brand and size of the stolen one, and officer was told by a resident that the television had appeared in the residence at about the time of the burglary); Wicks v. State of Delaware, 552 A.2d 462 (Del.1988) (seizure of camera permissible under plain view doctrine where defendant had recently offered to sell cameras “he had just picked up” to undercover agent who was posing as a buyer of stolen property, officers who observed camera in defendant’s residence noticed that it appeared to be out of place and nothing other than the camera itself indicated that anyone living there had an interest in photography); State of Minnesota v. Metz, 422 N.W.2d 754 (Minn.Ct.App.1988) (observations of police that a storage unit contained three partly dismantled motorcycles, parts of other vehicles with identification numbers partially destroyed, and a number of tools, provided probable cause to conclude that the items observed were stolen and thus subject to search and seizure under the plain view exception to the warrant requirement); Missouri v. Budgetts, 771 S.W.2d 902 (Mo.Ct.App.1989) (probable cause supported seizure of items in plain view in defendant’s residence where police knew defendant was on parole for burglary and items observed were nine brand new coats with price tags still attached).
*377In the instant case, my reading of the record discloses that when the police entered the apartment rented by Doria’s mother to execute the search warrant, they had reviewed a listing of items reported as stolen in the same general vicinity. Detective Bailey observed a leather jacket hanging in a closet which he testified also contained other male clothing. N.T., January 11, 1988, at 69. However, at the moment Detective Bailey observed the jacket, he knew nothing about the specific description of that jacket to give him any reason to think that the jacket he observed was stolen property. In fact, Detective Bailey did not know the size or brand of the stolen jacket until he phoned the victim of the robbery from the apartment during the search. This call was placed after Detective Bailey had removed the jacket from the closet and inspected it. Id. at 52 and 77. In my view, the search of the leather jacket was unreasonable under the Fourth Amendment, because Detective Bailey did not have any specific information concerning the jacket which had been reported as stolen that he could have used to identify the jacket upon observation. Moreover, nothing about the location of the jacket when Detective Bailey observed it — in a closet among other male clothes— was unusual or suggestive of criminality. Hicks clearly stands for the proposition that absent probable cause, the police may not conduct even a cursory physical examination of an item in plain view by deliberately moving or rearranging the item in order to view portions of the item which are concealed. The further investigation undertaken by Detective Bailey supports my conclusion that he lacked probable cause to associate the jacket with criminal activity when he first observed it hanging in the closet.
I would reach the same conclusion with reference to' the coin sets. Again, although Detective Bailey knew that some coin sets were reported as stolen on police reports, he did not have a specific description of the sets. He did not have any unique, identifying features of the sets that he could have used to associate the sets he observed in the apartment with the sets reported as stolen. Many individu*378ais collect coins and keep them in sets. Further, it was not claimed that the coin collections were observed in a suspicious location in the apartment. I would also note that none of the items listed in the search warrant were found by the police. Under these circumstances, I am convinced that the record before this Court cannot support a finding that Detective Bailey had probable cause to associate the coin sets with criminal activity prior to the time he searched them by opening them and calling the victim of the burglary to secure, at that point, an exact description of the property reported as stolen. I believe that the Hicks decision mandates a finding that the search, and ensuing seizure, of the jacket and coin sets violated the Fourth Amendment and, consequently, this evidence must be suppressed.
Although I am unable to agree that it was immediately apparent to Detective Bailey that the leather jacket and coin sets were of an incriminating nature under a probable cause standard, I agree with the majority’s finding that the other two prongs of the plain view exception were satisfied in this case. There is no dispute that, by virtue of the search warrant, Detective Bailey was in a place where he had a legal right to be and, secondly, he came upon the evidence inadvertently during his search for the items listed in the search warrant. Further, I certainly am not troubled by the fact that police officers, while executing search warrants, will often have reviewed police records in other, ongoing investigations which may contain lists and descriptions of stolen property or other contraband. The fact that an officer, with this knowledge in mind, may have an opportunity to confirm his suspicions and search and seize evidence not named in a search warrant would amount to good police work as long as the officer has probable cause to believe that the items he finds in plain view are the fruits of criminal conduct by virtue of mere observation.1 Other*379wise, police may be able to observe an item during the execution of a search and then, based upon that observation coupled with additional investigation, obtain a search warrant for the item. See State of Iowa v. Harris, 436 N.W.2d 364 (Iowa 1989) (while in defendant’s residence on another matter, police observed deck shoes and brand name which they later compared with evidence at the scene of a murder and degree of similarity between observed shoes and shoe-print pattern at crime scene provided one of the grounds for formulating a search warrant to seize the shoes).
Finally, it may well be that the , decision of the United States Supreme Court in Hicks which now requires probable cause in plain view cases will handicap some law enforcement efforts. However, as Justice Scalia reminds us in his Opinion in Arizona v. Hicks: “... there is noting new in the realization that the Constitution sometimes insulates the criminality of a few in order to protect the privacy of us all.” Id. 403 U.S. at 329, 107 S.Ct. at 1155. Based upon all of the foregoing reasons, I respectfully dissent and would affirm the order suppressing the evidence.
DEL SOLE and JOHNSON, JJ., join.

. Indeed, the police in the present case certainly suspected that Doria had been responsible for other burglaries in the area, and they were aware of his arrest record. This knowledge, coupled with specific descriptions of the property reported as stolen which would have allowed the police to identify items upon observing them, would have, *379in my view, supplied Detective Bailey with the necessary probable cause to search and seize the jacket and coin sets.